Exhibit 10.3



ACCO BRANDS CORPORATION
2011 AMENDED AND RESTATED INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT is made and entered into this and effective ___________, 20__
(the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and
______________ (“Grantee”).
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services and Grantee’s agreement to certain employment and
post-employment covenants, the Board deems it advisable to grant to Grantee an
Award of Restricted Stock Units representing Shares of the Company’s Common
Stock (“Shares”), pursuant to the ACCO Brands Corporation 2011 Amended and
Restated Incentive Plan (“Plan”), which may become vested and nonforfeitable
upon Grantee’s continuous service, as set forth herein.
NOW THEREFORE, subject to the terms and conditions set forth herein:
1.Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision.


2.Award of Restricted Stock Units. The Company hereby grants to Grantee on the
Grant Date an Award of __________ Restricted Stock Units. Each Restricted Stock
Unit constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to Grantee, subject to the terms and conditions of this
Agreement, one (1) Share. Each Restricted Stock Unit shall vest in accordance
with Section 3 and shall be payable to Grantee in accordance with Section 4. The
Company shall hold the Restricted Stock Units in book-entry form. Grantee shall
have no direct or secured claim in any specific assets of the Company or the
Shares that may become issuable to Grantee under Section 4 hereof, and shall
have the status of a general unsecured creditor of the Company. THIS AWARD IS
CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT AND RETURNING IT TO THE COMPANY BY
__________, 20__, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE
PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CERTAIN COVENANTS SET
FORTH ON ATTACHMENT A HERETO THAT APPLY DURING, AND FOLLOWING A TERMINATION OF,
GRANTEE’S EMPLOYMENT FOR ANY REASON.


3.Vesting.


(a)Generally. Subject to the acceleration of the vesting of the Restricted Stock
Units pursuant to Section 3(b), 3(c), 3(e) and 3(f) below, or the forfeiture and
termination of the Restricted Stock Units pursuant Section 3(d) or 4(c) below,
the Restricted Stock Units shall vest and become nonforfeitable on
_____________, 20__1 (the “Vesting Date”) provided that Grantee has been
continuously employed by the Company through such date.



1Insert the third anniversary of the Grant Date. Plan mandates at least 3 years.

--------------------------------------------------------------------------------




(b)Death; Disability; Retirement. Upon the occurrence of the death of Grantee
while employed by the Company or Grantee’s separation from service from the
Company and all members of the Company controlled group (within the meaning of
Treasury Regulation Sections 1.409A-1(g) and (h)) (“Separation from Service”)
due to his Disability or Retirement before the Vesting Date, a number of
Restricted Stock Units shall become vested and nonforfeitable (rounded up to the
next integer) as equals the fraction of the Award the numerator of which is the
number of days from the Grant Date through the date of such death or Separation
from Service and the denominator of which is the number of days from the Grant
Date through the Vesting Date.


(c)Involuntary Termination without Cause. Upon the occurrence of Grantee’s
involuntary Separation from Service by the Company without Cause at any time
during the 180 day period preceding the Vesting Date (an “Involuntary
Termination”), a number of Restricted Stock Units shall become vested and
nonforfeitable (rounded up to the next integer) as equals the fraction of the
Award the numerator of which is the number of days from the Grant Date through
the date of such Involuntary Termination and the denominator of which is the
number of days from the Grant Date through the Vesting Date.


For purposes of this Agreement, “Cause” shall mean, if the Grantee (i) is a
participant in the Company’s Executive Severance Plan on the date of Grantee’s
Separation from Service, the meaning ascribed to such term in the Executive
Severance Plan as in effect on such date, or (ii) is not then a participant in
the Company’s Executive Severance Plan, (x) a material breach by Grantee of
those duties and responsibilities that do not differ in any material respect
from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such Separation from Service, which breach is demonstrably
willful and deliberate on Grantee’s part, is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
is not remedied in a reasonable period of time after receipt of written notice
from the Committee specifying such breach, (y) the conviction of Grantee for a
felony, or (z) dishonesty or willful misconduct in connection with Grantee’s
employment or services resulting in material economic harm to the Company.
(d)Other Terminations. Unless the Committee shall otherwise determine, upon a
termination of Grantee’s employment for any reason, other than as provided under
Sections 3(b), 3(e)(i) or 3(e)(iii), prior to the Vesting Date, the unvested
Restricted Stock Units shall be immediately forfeited. Any forfeited Restricted
Stock Units shall be automatically cancelled and shall terminate.


(e)Change in Control; Divestiture.


(i)Upon Grantee’s involuntary Separation from Service by the Company without
Cause or voluntary Separation from Service by Grantee for Good Reason at any
time on or within 24 months following a Change in Control, the unvested
Restricted Stock Units shall immediately vest and become nonforfeitable. Any
unvested Restricted Stock Units shall also vest upon the occurrence of a Change
in Control of the Company following Grantee’s involuntary Separation from
Service by the Company without Cause or voluntary Separation from Service by
Grantee for Good Reason prior to such Change in Control if the Grantee
reasonably demonstrates such Separation from Service was either (x) at the
request of a third party who was taking steps reasonably calculated to effect a
Change in Control or (y) otherwise in contemplation of a Change in Control.






--------------------------------------------------------------------------------




(ii)Any Separation from Service of Grantee more than 24 months after a Change in
Control shall be governed by the provisions of Section 3 of this Agreement other
than Section 3(e)(i).


For purposes of this Agreement, “Good Reason” shall mean, if the Grantee (x) is
a participant in the Company’s Executive Severance Plan on the date of Grantee’s
Separation from Service, the meaning ascribed to such term in the Executive
Severance Plan as in effect on such date, or (y) is not then a participant in
the Company’s Executive Severance Plan, (A) material reduction in Grantee’s
annual base salary or annual bonus potential from those in effect immediately
prior to the Change in Control or (B) Grantee’s mandatory relocation to an
office more than 50 miles from the primary location at which Grantee is required
to perform Grantee’s duties immediately prior to the Change in Control, and
which reduction or relocation is not remedied within thirty days after receipt
of written notice from Grantee specifying that “Good Reason” exists for purposes
of this Award. Notwithstanding the foregoing, Grantee’s voluntary Separation
from Service for Good Reason shall not be effective unless (1) Grantee delivers
a written notice setting forth the details of the occurrence giving rise to the
claim of termination for Good Reason within a period not to exceed 90 days after
its initial existence and (2) the Company fails to cure the same within a thirty
(30) day period.
(iii)Upon the occurrence of a transaction by which the Subsidiary that is
Grantee’s principal employer ceases to be a Subsidiary of the Company and
Grantee’s employment with the Company and all other Subsidiaries ceases, the
unvested Restricted Stock Units shall become vested and nonforfeitable in such
number (rounded up to the next integer) as equals the fraction of the Award the
numerator of which is the number of days Grantee was continuously employed from
the Grant Date through the Divestiture Date and the denominator of which is the
number of days from the Grant Date through the Vesting Date set forth in
Section 3(a) hereof.


(f)Contrary Other Agreement. The provisions of Section 3(b), 3(c), 3(d) or 3(e)
to the contrary notwithstanding, if Grantee and the Company have entered into an
employment or other agreement which provides for vesting treatment of Grantee’s
Restricted Stock Units upon a termination of Grantee’s employment with the
Company (and all Affiliates) that is inconsistent with the provisions of
Section 3(b), 3(c), 3(d) or 3(e), the more favorable to Grantee of the terms of
(i) such employment or other agreement and (ii) Section 3(b), 3(c), 3(d) or
3(e), as the case may be, shall control.


(g)Payment on Vesting. Upon vesting, Restricted Stock Units shall be paid to
Grantee as provided at Section 4 hereof.


4.Delivery of Shares.


(a)Issuance of Shares. Subject to Section 4(c), the Company (or its successor)
shall cause its transfer agent for Common Stock to register shares in book-entry
form in the name of Grantee (or, in the discretion of the Committee, issue to
Grantee a stock certificate) representing a number of Shares equal to the number
of Restricted Stock Units vested pursuant to Section 3:


(i)As soon as may be practicable after the Vesting Date, but not later than
March 15th of the taxable year of the Company following the Vesting Date, in any
case under Section 3(a); and






--------------------------------------------------------------------------------




(ii)Subject to Section 8(j)(ii), within 60 days (and during the taxable year
designated by the Committee in its sole discretion, as may apply) following the
occurrence of Grantee’s death, Separation from Service due to Grantee’s
Disability or Retirement under Section 3(b) or Involuntary Termination under
Section 3(c), or Grantee’s involuntary Separation from Service by the Company
without Cause or voluntary Separation from Service for Good Reason under
Section 3(e)(i), or vesting due to the occurrence of a Divestiture under
3(e)(iii) as applies.


(iii)For all purposes under this Section 4(a), any Separation from Service of
Grantee at a time when Grantee was eligible to Separate from Service due to
Retirement shall be treated as a Separation from Service due to Retirement;
provided, such Separation from Service shall not be treated as a Retirement if
occurring due to Grantee’s death.


Provided, in the event that the occurrence of a Change in Control is not a
change in the ownership or effective control of the Company or of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), or a transaction under Section 3(e)(iii) is not a
Separation from Service of Grantee, such issuance of shares shall be postponed
until the earliest to occur of (1) such a change in the ownership or effective
control of the Company or of a substantial portion of the assets of the Company,
(2) Grantee’s Separation from Service (subject to Section 4(a)(iii) and
Section 8(j)(ii)) or (3) the date for payment under Section 4(a)(i).
(b)Withholding Taxes. At the time Shares are issued to Grantee, or any earlier
such time in which income or employment taxes may become due and payable, the
Company shall satisfy the minimum statutory Federal, state and local withholding
tax obligation (including the FICA and Medicare tax obligation) required by law
with respect to the distribution of Shares (or other taxable event) by
withholding from Shares issuable to Grantee hereunder having an aggregate Fair
Market Value equal to the amount of such required withholding, unless Grantee
requests (and the Committee agrees) that the Company satisfy such obligation as
provided below. In lieu of Share withholding, the Committee, if requested by
Grantee, may cause the Company to satisfy such withholding tax by withholding
cash compensation then accrued and payable to Grantee of such required
withholding amount or by permitting Grantee to tender a check or other payment
of cash to the Company of such required withholding amount.


(c)Forfeiture Upon Breach of Covenant. The provisions of Section 3 to the
contrary notwithstanding, any unissued shares issuable under this Section 4
respecting Grantee’s Restricted Stock Units shall be immediately forfeited and
cancelled in the event of Grantee’s breach of any covenant set forth Section 3,
4.1 or 4.2 of Attachment A in addition to any other remedy set forth at
Section 7 of Attachment A.


5.No Transfer or Assignment of Restricted Stock Units; Restrictions on Sale.
Except as otherwise provided in this Agreement, the Restricted Stock Units and
the rights and privileges conferred thereby shall not be sold, pledged or
otherwise transferred (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, levy or similar process until
the Shares represented by the Restricted Stock Units are delivered to Grantee or
his designated representative. Grantee shall not sell any Shares, after issuance
pursuant to Section 4, at any time when applicable laws or Company policies
prohibit a sale. This restriction shall apply as long as Grantee is an employee
of the Company or an Affiliate of the Company (as defined in Attachment A).






--------------------------------------------------------------------------------




6.Legality of Initial Issuance. No Shares shall be issued unless and until the
Company has determined that (a) any applicable listing requirement of any stock
exchange or other securities market on which the Common Stock is listed has been
satisfied; and (b) all other applicable provisions of state or federal law have
been satisfied.


7.Grantee Covenants. In consideration of this Award, Grantee agrees to the
covenants, Company remedies for a breach thereof, and other provisions set forth
in Attachment A, attached hereto, incorporated into, and being a part of this
Agreement.


8.Miscellaneous Provisions.


(a)Rights as a Stockholder. Neither Grantee nor Grantee’s representative shall
have any rights as a stockholder with respect to any shares underlying the
Restricted Stock Units until the date that the Company is obligated to deliver
such Shares to Grantee or Grantee’s representative.


(b)Dividend Equivalents. As of each dividend date with respect to Shares, an
unvested dividend equivalent shall be awarded to Grantee in the dollar amount
equal to the amount of the dividend that would have been paid on the number of
Shares equal to the number of Restricted Stock Units held by Grantee as of the
close of business on the record date for such dividend. Such dividend equivalent
amount shall be converted into a number of Restricted Stock Units equal to the
number of whole and fractional Shares that could have been purchased at the
closing price on the dividend payment date with such dollar amount. In the case
of any dividend declared on Shares which is payable in Shares, Grantee shall be
awarded an unvested dividend equivalent of an additional number of Restricted
Stock Units equal to the product of (i) the number of his Restricted Stock Units
then held on the related dividend record date multiplied by the (ii) the number
of Shares (including any fraction thereof) distributable as a dividend on a
Share. All such dividend equivalents credited to Grantee shall be added to and
in all respects thereafter be treated as additional Restricted Stock Units to
which such dividend equivalents relate hereunder.


(c)No Retention Rights. Nothing in this Agreement shall confer upon Grantee any
right to continue in the employment or service of the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of Grantee, which rights are hereby expressly reserved by
each, to terminate his employment or service at any time and for any reason,
with or without cause.


(d)Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.


(e)Notices. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery, upon deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid or upon deposit with a reputable overnight courier. Notice
shall be addressed to the Company at its principal executive office and to
Grantee at the address that he most recently provided to the Company.


(f)Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.
This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate,




--------------------------------------------------------------------------------




such restrictions shall be read together with Attachment A of this Agreement to
provide the Company and its Affiliates with the greatest amount of protection,
and to impose on Grantee the greatest amount of restriction, allowed by law. No
alteration or modification of this Agreement shall be valid except by a
subsequent written instrument executed by the parties hereto. No provision of
this Agreement may be waived except by a writing executed and delivered by the
party sought to be charged. Any such written waiver shall be effective only with
respect to the event or circumstance described therein and not with respect to
any other event or circumstance, unless such waiver expressly provides to the
contrary.


(g)Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Illinois, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and Grantee
stipulate and consent to personal jurisdiction and proper venue in the state or
federal courts of Cook County, Illinois and waive each such party’s right to
objection to an Illinois court’s jurisdiction and venue. Grantee and the Company
hereby waive their right to jury trial on any legal dispute arising from or
relating to this Agreement, and consent to the submission of all issues of fact
and law arising from this Agreement to the judge of a court of competent
jurisdiction as otherwise provided for above.


(h)Successors.


(i)This Agreement is personal to Grantee and, except as otherwise provided in
Section 5 above, shall not be assignable by Grantee otherwise than by will or
the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by
Grantee’s legal representatives.


(ii)This Agreement shall inure to the benefit of and be binding upon the Company
and its Affiliates and the successors thereof.


(i)Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
(j)Section 409A.


(i)Anything herein to the contrary notwithstanding, this Agreement shall be
interpreted so as to comply with or satisfy an exemption from Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”). The Committee may in good faith make the minimum
modifications to this Agreement as it may deem appropriate to comply with
Section 409A while to the maximum extent reasonably possible maintaining the
original intent and economic benefit to Grantee and the Company of the
applicable provision.


(ii)To the extent required by Section 409A(a)(2)(B)(i), payment of Restricted
Stock Units to Grantee, who is a “specified employee” that is due upon Grantee’s
Separation from Service (including upon Grantee’s Retirement or a Separation
from Service treated as a Retirement under Section 4(a)(iii)) shall be delayed
and paid in a lump sum within seven (7) days (and the Company shall have sole
discretion to determine the taxable year in which it is




--------------------------------------------------------------------------------




paid) after the earlier of the date that is six (6) months after the date of
such Separation from Service or the date of Grantee’s death after such
Separation from Service. For purposes hereof, whether Grantee is a “specified
employee” shall be determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i), with the “identification date” to be
December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).


(k)Headings; Interpretation. The headings, captions and arrangements utilized in
this Agreement shall not be construed to limit or modify the terms or meaning of
this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.


(l)Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first written above.


 
ACCO BRANDS CORPORATION


By:


Name:


Title:
 
 
 
Grantee Name
 
 
 
Grantee Signature









--------------------------------------------------------------------------------



ATTACHMENT A
Grantee Covenants
SECTION 1 Position of Special Trust and Confidence.


1.1     The Company is placing Grantee in a special position of trust and
confidence. As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s business.
Grantee agrees to use these advantages of employment to further the business of
the Company and not to knowingly cause harm to the business of the Company. The
Company’s agreement to provide Grantee with these benefits, and the Award
hereunder, gives rise to an interest in reasonable restrictions on Grantee’s
competitive and post-employment conduct.


1.2    Grantee shall dedicate his full working time and efforts to the business
of the Company and shall not undertake or prepare to undertake any conflicting
business activities while employed with the Company. These duties supplement and
do not replace or diminish the common law duties Grantee would ordinarily have
to the Company as the employer.


SECTION 2 Consideration. In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business. Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A. The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.


SECTION 3 Confidentiality and Business Interests.


3.1    Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the Company.
Grantee agrees to keep confidential and not disclose or use, either during or
after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.


3.2    The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it: (a) is or becomes publicly known by means
other than Grantee’s failure to perform his obligations under this Attachment A;
(b) was known to Grantee prior to disclosure to Grantee by or on behalf of the
Company and Grantee; or (c) is received by Grantee in good faith from a third
party (not an Affiliate) which has no obligation of confidentiality to the
Company with respect thereto. Notwithstanding anything contained herein to the
contrary, Confidential Information shall not lose its protected status under
this Attachment A if it becomes generally known to the public or to other
persons through improper means. The Company’s confidential exchange of
Confidential Information with a third party for business purposes shall not
remove it from protection under this Attachment A.

Attachment A - 1



--------------------------------------------------------------------------------





3.3    If disclosure of Confidential Information is compelled by law, Grantee
shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.


3.4    Grantee agrees not to disclose to the Company nor to utilize in Grantee’s
work for the Company any confidential information or trade secrets of others
known to Grantee and obtained prior to Grantee’s employment by the Company
(including prior employers).


3.5    Grantee shall deliver to the Company promptly upon the end of Grantee’s
employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials. Grantee shall preserve records on the
Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests. Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company. The Company is only authorizing Grantee to access and use the Company’s
computers, email, or related computer systems to pursue matters that are
consistent with the Company’s business interests. Access or use of such systems
to pursue personal business interests apart from the Company, to compete or to
prepare to compete, or to otherwise knowingly undermine the Company’s interests
(such as, by way of example, removing, erasing, impeding the Company’s access
to, or destroying its records or programs) is strictly prohibited and outside
the scope of Grantee’s authorized use of the Company’s systems.


SECTION 4 Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.


4.1    Restriction on Interfering with Employee Relationships. Grantee agrees
that for a period of [24][12] months following the end of his employment with
the Company for any reason, Grantee shall not interfere with the Company’s
business relationship with any Company employee, by soliciting or communicating
with such an employee to induce or encourage him to leave the Company’s employ
(regardless of who initiates the communication), by helping another person or
entity evaluate a Company employee as an employment candidate, or by otherwise
helping any person or entity hire an employee away from the Company.


4.2    Restriction on Interfering with Customer Relationships. Grantee agrees
that for a period of [12][6] months following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationships with a Covered Customer, by: (a) participating in, supervising, or
managing (as an employee, consultant, contractor, officer, owner, director, or
otherwise) any Competing Activities for, on behalf of, or with respect to a
Covered Customer; or (b) soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to: (i) stop or reduce doing business with the Company, or (ii)
to buy a Conflicting Product or Service.



Attachment A - 2



--------------------------------------------------------------------------------



4.3    Notice and Survival of Restrictions.


(a)Before accepting new employment, Grantee shall advise every future employer
of the restrictions in this Attachment A. Grantee agrees that the Company may
advise a future employer or prospective employer of this Attachment A and its
position on the potential application of this Attachment A.


(b)This Attachment A’s post-employment obligations shall survive the termination
of Grantee’s employment with the Company for any reason. If Grantee violates one
of the post-employment restrictions in this Attachment A on which there is a
specific time limitation, the time period for that restriction shall be extended
by one day for each day Grantee violates it, up to a maximum extension equal to
the length of time prescribed for the restriction, so as to give the Company the
full benefit of the bargained-for length of forbearance.


(c)It is the intention of the Parties that, if any court construes any provision
or clause of this Attachment A, or any portion thereof, to be illegal, void or
unenforceable, because of the duration of such provision, the scope or the
subject matter covered thereby, such court shall reduce the duration, scope, or
subject matter of such provision, and, in its reduced form, such provision shall
then be enforceable and shall be enforced.


(d)If Grantee becomes employed with an Affiliate without entering into a new
nondisclosure, nonsolicitation, noncompetition agreement that is substantially
the same as this Attachment A, the Affiliate shall be regarded as the Company
for all purposes under this Attachment A, and shall be entitled to the same
protections and enforcement rights as the Company.


4.4    California Modification (California Residents Only). To the extent that
Grantee is a resident of California and subject to its laws: (a) the restriction
in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION 4.2(b) shall
be limited so that it only applies where Grantee is aided by the use or
disclosure of Confidential Information; (c) the restriction in SECTION 4.1 is
deemed rewritten to provide as follows: For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and (d)
the jury trial waiver in Section 7(e) of the Agreement shall not apply.


SECTION 5 Definitions. For purposes of the Agreement, the following terms shall
have the meanings assigned to them below:


5.1    “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).


5.2    “Competing Activities” are any activities or services undertaken on
behalf of a Competitor that are the same or similar in function or purpose to
those Grantee performed for the Company in the two (2) year period preceding the
end of Grantee’s employment with the Company, or that are otherwise likely to
result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a

Attachment A - 3



--------------------------------------------------------------------------------



competitor so long as the independently operated business unit does not involve
a Conflicting Product or Service; and, a passive and non-controlling ownership
interest in a competitor through ownership of less than 2% of the stock in a
publicly traded company.


5.3    “Confidential Information” includes but is not limited to any technical
or business information, know-how or trade secrets, patentable or not, in any
form, including but not limited to data; diagrams; business, marketing or sales
plans; notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.


5.4    “Conflicting Product or Service” is a product or service that is the same
or similar in function or purpose to a Company product or service, such that it
would replace or compete with: (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Grantee was
provided Confidential Information in the course of employment. Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.


5.5    “Covered Customer” is a Company customer (natural person or entity) that
Grantee had business-related contact or dealings with, or received Confidential
Information about, in the two (2) year period preceding the end of Grantee’s
employment with the Company. References to the end of Grantee’s employment in
this Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.


5.6    “Competitor”    is any person or entity engaged in the business of
providing a Conflicting Product or Service.


5.7    Section references in this Attachment A are to sections of this
Attachment A.


SECTION 6 Notices. While employed by the Company, and for two (2) years
thereafter, Grantee shall: (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would likely lead to a violation of
this Attachment A; and (c) within thirty (30) days of any request made by the
Company to do so, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Grantee’s new position. Grantee shall be
responsible for all consequential damages caused by failure to give the Company
notice as provided in this SECTION 6.


SECTION 7 Remedies. If Grantee breaches or threatens to breach this Attachment
A, the Company may recover: (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney's fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law. One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.


SECTION 8 Return of Consideration. Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or

Attachment A - 4



--------------------------------------------------------------------------------



unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between Grantee and the Company (despite, and after application of,
any applicable rights to reformation that could add or renew enforceability),
the Company shall be entitled to receive from Grantee the cash equivalent of the
Fair Market Value of all Shares paid to Grantee pursuant to the terms of this
Agreement, which Fair Market Value shall be determined as of the date of payment
to Grantee pursuant to Section 4(a) of this Agreement. The return of
consideration provided for in this SECTION 8 is in addition to the remedies for
breach provided for in SECTION 7.



Attachment A - 5

